Citation Nr: 0702468	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  01-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2003 when it was remanded for additional 
evidentiary development and to cure a procedural defect.  

The issue on appeal was again before the Board in May 2005 at 
which time the appeal was denied.  The veteran appealed the 
Board's May 2005 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  By Order dated in 
August 2006, the Court granted a Joint Motion to Vacate and 
Remand filed by the parties and vacated the Board's May 2005 
decision, remanding it back to the Board.  


FINDING OF FACT

Obstructive sleep apnea was not shown in service, nor did 
obstructive sleep apnea result from disease or injury of 
service origin.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial considerations

An appeal of an RO decision begins with the filing of a 
Notice of Disagreement (NOD).  See 38 U.S.C.A. § 7105.  An 
NOD must be filed within one year from the date of mailing of 
the notice of the RO decision.  See 38 U.S.C.A. § 7105.  
After the NOD is received, VA must issue a Statement of the 
Case (SOC) to the claimant if the disagreement expressed in 
the NOD is not resolved.  See 38 U.S.C.A. § 7105(d)(1).  The 
claimant has 60 days from the date on which the SOC is 
mailed, or the remainder of the "one year period from the 
date of mailing of the notification of the determination 
being appealed, whichever period ends later," in which to 
file a substantive appeal.  38 C.F.R. § 20.302(b) (2005); see 
also 38 U.S.C.A. § 7105(d)(3).  Further, upon a showing of 
good cause, the 60 day period for filing a substantive appeal 
will be extended for a reasonable period.  See 38 U.S.C.A. 
§ 7105(d)(3).  An RO may close an appeal without notice to an 
appellant for failure to respond to an SOC within the period 
allowed.  See 38 C.F.R. § 19.32 (2005).  If a substantive 
appeal is subsequently received within the one year appeal 
period, the appeal is considered reactivated.  See 38 C.F.R. 
§ 19.32.

But the "failure to file a timely [Substantive] Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the [Board] of jurisdiction."  Rowell v. Principi, 
4 Vet. App. 9, 17 (1993).  Where there is no indication that 
the RO closed the appeal for failure to file a timely 
substantive appeal and the RO treated the veteran's filing as 
timely, the Board is not deprived of jurisdiction over the 
claim.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 
557 (2003) (holding that where the RO did not close the 
appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

In the current case, a September 2000 rating decision denied 
the veteran's claim.  The veteran was notified thereof by 
letter dated later that month.  An NOD as to this issue was 
received in February 2001.  An SOC addressing the claim was 
issued in October 2001.  The veteran's representative 
submitted a statement in May 2002 which could be construed as 
a substantive appeal.  The May 2002 statement was not 
submitted within one year of the September 2000 rating 
decision notice or within 60 days following the October 2001 
SOC.  In February 2002, the RO informed the veteran that his 
appeal had been certified to the Board.  In January 2003, the 
Board informed the veteran that it would be developing 
additional evidence concerning his appeal for obstructive 
sleep apnea.  Furthermore, a September 2003 Board remand 
included the issue of entitlement to service connection for 
obstructive sleep apnea.  There is no evidence indicating 
that the RO had closed the appeal due to a lack of a timely 
substantive appeal and the Board also provided information to 
the veteran indicating that his appeal of the denial of 
service connection for obstructive sleep apnea had been 
perfected.  

The Board finds that it may exercise jurisdiction over the 
veteran's claim for entitlement to service connection for 
obstructive sleep apnea.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
veteran that it considered the appeal perfected and by 
certifying the appeal.  See Gonzalez-Morales, 16 Vet. App. at 
557; see also Rowell, 4 Vet. App. at 17-18.  Accordingly, the 
Board has jurisdiction and will proceed with the adjudication 
of the issue on appeal.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for obstructive sleep apnea.  
Specifically, the discussions in January 2004 and August 2005 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the August 2005 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in his possession.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim of entitlement to service connection 
for obstructive sleep apnea has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not 


provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for obstructive sleep apnea, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claim 
based on his status as a veteran as defined by 38 C.F.R. § 
3.1. 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all records 
identified by the veteran have been obtained.  The veteran 
has been afforded an appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to this issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claim.


Criteria

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 


38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.

The Court stated that in Savage it held that 38 C.F.R. § 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus. Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  

Analysis

The veteran has claimed entitlement to service connection for 
obstructive sleep apnea.  He has argued that the disability 
was due to an explosion of a bakery he experienced while on 
active duty.  



The Board finds that there is competent evidence of record of 
a current diagnosis of obstructive sleep apnea.  A VA 
clinical record dated in November 1999 indicates that a 
polysomnographic examination was conducted and resulted in a 
diagnosis of moderate, chronic obstructive sleep apnea with 
excessive sleepiness.  The first element required for service 
connection as set out in Hickson has been met.  

The Board finds that with regard to the second element set 
out in Hickson, the requirement that there be medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury, has not been met.  

The only evidence of record indicating that the veteran had 
obstructive sleep apnea during active duty is the veteran's 
own allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's assertion that he 
had obstructive sleep apnea while on active duty is of no 
probative value.  

The Board notes that much of the veteran's service medical 
records are missing and presumed destroyed in a fire at the 
National Personnel Records Center.  When service medial 
records are missing, the Board has a heightened obligation to 
provide an explanation of reasons or bases for its findings 
and has a heightened duty to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The only service medical records associated with the claims 
file are the reports of the entrance and separation 
examinations.  Neither of these examination reports indicates 
in any way that the veteran had obstructive sleep apnea or 
any symptomatology which could be associated with the 
disability.  

Furthermore, even if it were decided that the veteran would 
be competent to report that he had sleep apnea or 
symptomatology which could be associated with obstructive 
sleep apnea while on active duty, the Board finds that the 
veteran has 


not met the third element set out in Hickson - medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A VA examination was conducted in September 2004.  The 
examiner had access to and reviewed the claims file.  The 
veteran reported that he had experienced snoring, exertion, 
and was tired with apneic periods during night sleep and did 
not feel fresh after sleep and frequent day time naps 40 
years prior.  He reported he continued to have the same 
symptoms for several years and a detailed sleep study 
conducted in July 1999 resulted in a diagnosis of obstructive 
sleep apnea.  Sleep studies were also conducted by VA in 
November 1999 which documented the presence of obstructive 
sleep apnea.  The veteran reported that his doctors could not 
find any specific etiological factor for his problem.  The 
diagnosis was obstructive sleep apnea on CPAP machine.  The 
examiner noted that the veteran reported his symptoms related 
to obstructive sleep apnea started 40 years prior and that he 
was diagnosed with obstructive sleep apnea in 1999.  The 
examiner observed that there was no documentation of symptoms 
of sleep apnea in the veteran's available service medical 
records.  The examiner opined that the veteran's obstructive 
sleep apnea was not manifested in service and was not 
etiologically related to his service.  This evidence does not 
link the currently existing obstructive sleep apnea to active 
duty.  Furthermore, the veteran's own account of when the 
disability began - 40 years prior, would place inception of 
the symptomatology to the 1960's which was more than 15 years 
after the veteran's discharge.  

In February 2005, W.H.G., M.D., wrote that the veteran was 
involved in an explosion while in the Army in 1946.  The 
physician also wrote that the veteran had developed sleep 
apnea which the veteran felt may be related to the in-service 
explosion.  This evidence does not link obstructive sleep 
apnea to active duty.  It merely reiterates the veteran's 
opinion that he had obstructive sleep apnea which was linked 
to an in-service explosion.  As noted above, the veteran's 
opinion as to the existence and etiology of obstructive sleep 
apnea is of no probative value.  

In March 2005, R.L.V, D.O., wrote that, on occasion he had 
been the veteran's family physician since 1968.  During the 
entire period, the veteran suffered with a 


case of sleep apnea.  It was noted that he also requires 
mechanical assisted breathing for the obstructive sleep 
apnea.  This evidence does not link obstructive sleep apnea 
to the veteran's active duty service.  At the most, it 
indicates that the veteran had apnea as of 1968.  The Board 
finds the probative value of this statement to be somewhat 
lessened by the fact that no clinical records have 
accompanied this statement so it not apparent upon what 
foundation the author was basing his opinion.  

In March 2005, E.J.O, M.D., noted that the veteran had been 
involved in a bakery explosion.  He wrote that he could not 
say with certainty that the injures suffered in a bakery 
explosion caused obstructive sleep apnea but it was possible 
the matters were linked.  The physician noted that 
significant scarring of the upper airway from a catastrophe 
such as an explosion might result in impairment of breathing 
during sleep.  However, he could not say with certainty the 
extent to which the bakery explosion was linked to the 
veteran's obstructive sleep apnea.  The Board finds this 
evidence does not provide a competent link between the 
veteran's active duty service and the currently existing 
obstructive sleep apnea.  First, the Board finds the opinion 
is speculative.  Service connection cannot be based on a 
speculative opinion.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim].  Second, 
the opinion is based on the presence of significant scarring 
of the upper airway.  There is no competent medical evidence 
demonstrating that the veteran experienced any scarring of 
his upper airway let alone significant scarring.  No such 
disability was noted on the report of the veteran's discharge 
examination.  Oropharynx examination was noted to be benign 
at the time of the September 2004 VA examination.  The 
physician who promulgated the March 2005 opinion noted that 
he was responding to the veteran's letter which indicates to 
the Board that he did not actually examine the veteran to 
determine if significant scarring of the upper airway was 
present.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In September 2005, the veteran submitted a letter which 
interprets a September 1981 medical record to indicate that 
complaints of severe neck pain the veteran had were due to 
being tired and exhausted.  It was written that, looking 
back, it seemed that sleep apnea was a large contributor to 
many problems the veteran had at that time.  Accompanying 
private clinical records dated in August and September 1981 
do not include diagnoses of obstructive sleep apnea.  The 
August 1981 record does include the annotation that the 
veteran tends to sleep a lot.  The Board finds this evidence 
does not link the currently existing obstructive sleep apnea 
to active duty.  First, it is not apparent who promulgated 
the September 2005 letter as it was unsigned.  Therefore is 
it not apparent to the Board if the author was competent to 
provide the opinion.  Second, the evidence, even if it is 
assumed that a qualified health care professional wrote it, 
does not link obstructive sleep apnea to active duty, it only 
indicates that the disability was present in 1981 which is 
decades after the veteran's discharge from active duty.  

The veteran has alleged that he has had continuous 
obstructive sleep apnea symptomatology since his discharge 
from active duty.  The Board notes, however, that there is no 
medical evidence of record which relates the current 
obstructive sleep apnea to the symptomatology reported by the 
veteran as being present during active duty.  The veteran's 
allegations without such medical evidence are insufficient to 
warrant service connection.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

The Board finds the preponderance of the competent evidence 
of record demonstrates that there is no link between the 
currently existing obstructive sleep apnea and the veteran's 
active duty service.  The evidence of record supports a 
finding that the disability began many years after the 
veteran's discharge from active duty.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


